Citation Nr: 1139182	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-21 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Patrick C. H. Spencer II, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran had active service in the Army from September 1974 to March 1984, followed by a period of service in the Reserves, with active duty from January to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from January 2007 and December 2008 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a January 2011 videoconference hearing before the undersigned at the RO.  A transcript is associated with the claims folder.


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD and bipolar disorder, that is related to active service; nor was a psychotic disorder manifested within one year after his separation from active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and bipolar disorder, was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In December 2005 and July 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his bipolar and PTSD claims and its duty to assist him in substantiating his claims under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claims, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, a March 2006 letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the December 2005, March 2006, and July 2008 letters satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the January 2007 and December 2008 rating decisions, May 2008 and October 2009 SOCs, and October 2010 SSOC explained the basis for the RO's action, and the SOCs and SSOC provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), service personnel records, treatment records from the Colorado Springs VA Community Based Outpatient Clinic (CBOC) and Eastern Colorado VA Health Care System (HCS), and private treatment records.  In addition, the Veteran was afforded a VA examination in January 2010.  

Because the Veteran has contended that he experienced a sexual assault stressor during service, the Board has considered the decision in Patton v. West, 12 Vet. App. 272 (1999).  There, the Court held that special consideration must be given to claims for PTSD based on sexual assault.  In particular, the Court held that the provisions in the VA Adjudication Manual, M21-1MR, Part III, 5.14(c) (rescinded and replaced, in relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, Section H30), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See YR v. West, 11 Vet. App. 393, 398-99 (1998); Gallegos v. Peake, 22 Vet. App. 329, 335 (2008), as to VA's heightened burden of VCAA notification in such cases.

Section H30, Paragraph (b) (cited above), states that, in cases of sexual assault, development of alternative sources for information is critical.  There is provided an extensive list of such sources competent to provide credible evidence which may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30, Paragraph (b).  Also of particular pertinence is the provision of Paragraph (c) of Section H30, which states that behavioral changes which occurred around the time of the incident may indicate the occurrence of an in-service stressor.  

As stated above, VA requested and obtained the Veteran's service personnel records.  In addition, in its July 2008 letter to the Veteran, VA requested medical records, police reports, statements from individuals with whom the Veteran discussed the assault, treatment reports relating to the assault, and any other evidence that would support the occurrence of the alleged assault.  The Veteran provided the name of a civilian substance abuse counselor whom he saw during service, but did not submit the name of the alleged perpetrator or the names of any individuals who could corroborate his claim.  Attempts by VA to locate the records pertaining to mental health or alcohol treatment during service have been unsuccessful.  There is no additional information about the assault that could be pursued by VA.  Thus, the Board finds that VA fulfilled its duty to assist, and further efforts to investigate the Veteran's claim would be futile.

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection
A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth the analytical framework and line of reasoning for determining whether a veteran was exposed to a recognizable stressor during service, which, as discussed above, is an essential element in supporting a claim for service connection for PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and various VA manual provisions, the evidence necessary to establish the incurrence of a recognizable stressor during service to support a claim of service connection for PTSD will vary depending on whether the veteran "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 

Where there is no combat experience, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a mental health professional based upon a post-service examination of the veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  However, the new regulation does not apply to the circumstances in this case.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD and bipolar disorder, that is related to a sexual assault that occurred during active service.  Specifically, he contends that between September and November 1975, he was sexually assaulted by his male roommate, who was a staff sergeant, on multiple occasions.  His roommate would walk around the room with erections and touch him inappropriately, including digital anal penetration and oral sex.  He also attempted sodomy on at least four occasions.    

He remembered that the perpetrator's name was J.J., but did not remember his last name.  In addition, he stated he did not report the assault to anyone until many years later, as he was afraid of retaliation.  J.J. was a much bigger man, and was also superior in rank to the Veteran.  However, he testified that he became depressed because of the assault, and started drinking to deal with it.  He eventually underwent alcohol treatment at Fort Hood while still in service, where he saw a civilian counselor named Roy Woodruff.  He did not tell Mr. Woodruff about the sexual assaults.  

His March 1974 enlistment examination report does not show any manifestations of psychiatric disorders.  He checked "no" next to depression or excessive worry and nervous trouble, and his psychiatric evaluation was noted to be normal.  

Notes from a March 1975 physical examination, prior to the sexual assault, indicate the Veteran had a diagnosis of situational depression by history, and was currently being treated at the mental health clinic.  A separate note dated one month later also indicates he was being seen at the mental health clinic for depression.  Although the RO requested these records from the mental health clinic, they could not be located. 

The Veteran's February 1984 separation examination report also notes a normal psychiatric evaluation, and the Veteran again checked "no" next to depression and nervous trouble.     

Following separation from the Army, while the Veteran was in the Reserves, his records do not document any mental health problems.  His December 1985 enlistment examination report shows a normal psychiatric evaluation and no reports of depression or other mental health problems.  In addition, examination reports from June 1986, August 1990, March 1991, June 1992, and July 1995 indicate normal psychiatric evaluations and denial of depression, worry, or nervous trouble.

In February 1997, the Veteran was admitted to Parkview Episcopal Medical Center (Parkview) with a diagnosis of major depression.  The day prior, he had an argument with his wife during which he threatened to kill himself with a shotgun.  He reported increased depression and agitation in the past 2 months.  His wife also reported physical abuse.  They had been married for 2 years.  He had been a correctional officer for 9 years, and had recently been reprimanded for increased anger at work.  After one week of hospitalization, he was diagnosed with recurrent major depression, intermittent explosive disorder, possibly secondary to personality, and narcissistic personality disorder.    

In March 1997, he participated in a partial care program at Parkview with an admitting diagnosis of major depression.  Primary issues were listed as job stress and his relationship with his wife, as well as low self-esteem.  He attended group therapy as part of the program, and was to continue therapy after discharge.  

On an August 1997 medical history form completed for a periodic examination for his Reserve service, the Veteran checked "no" next to depression, worry, or nervous trouble.  There was no notation of any psychiatric problems.  

In January 1998, the Veteran was involved in a motor vehicle accident in which he sustained minor injuries, including a cervical strain, mild chest wall trauma, and a right shoulder contusion.  

Later that year, in August, the Veteran was involved in another motor vehicle accident.  He had been drinking, and the operator of a motorcycle, who was also the Veteran's friend and coworker, had been hit and killed.  A November 1998 note from Dr. M.R. states that he was undergoing a significant amount of problems from the accident both from an emotional and legal standpoint.  His job situation was tenuous, depending on the outcome of the legal issues.  

In a December 1998 letter, Dr. J.B., the Veteran's treating psychologist, of the Associates for Psychotherapy & Education (APE), requested that the Veteran be evaluated for eye movement desensitization and reprocessing (EMDR) treatment, as he was experiencing some PTSD symptoms, including recurrent distressing recollections of the events and distressing dreams.  He had extreme guilt about the August car accident in which a person died.  He had made some progress in psychotherapy, but legal action was increasing.  The accident had increased the Veteran's depression, according to the doctor.  

In another letter dated the same month, Dr. J.W., a psychotherapist from the same organization as Dr. J.B., stated that the Veteran had experienced symptoms of PTSD as a result of the August car accident in which a friend and coworker of his died.  The doctor also recommended EMDR treatment.  

An April 2000 note from Parkview indicates that the Veteran continued to complain of fluctuation of mood, and that he still had difficulties in his relationship with his wife.  His legal issues had been adjudicated.  The doctor assessed narcissistic personality disorder.  

A May 2000 note from APE indicates diagnoses of depression and possible bipolar disorder.  The Veteran stated that he was concerned about getting a divorce.  His history of trauma also included the August 1998 car accident, but did not mention any military events.  PTSD was also listed as a diagnosis at the end of the note. 

A March 2002 note from the same office indicates the Veteran continued to have marital problems and had issues with his boss.  He said he had been diagnosed with bipolar disorder 2 years prior.  The 1998 car accident was mentioned under relevant history.  The therapist assessed bipolar disorder, most recent episode depressed, moderate.  

A January 2003 periodic medical examination report for the purpose of Reserve service indicates denial of depression and does not mention any psychiatric problems.  

In September 2003, C.H.W., a licensed clinical social worker at APE, wrote a letter stating that the Veteran had begun treatment with him to work in issues of substance abuse and chronic mental illness.  His dual diagnosis was such that he would experience greater difficult achieving full recovery than a person with a simple addiction.  However, with treatment, he did have a good possibility of achieving full recovery.

The claims file includes an October 2003 notice of disciplinary action from the Colorado Department of Corrections.  It states that the Veteran stole prescription medication belonging to another individual (another note from Parkview indicates he stole Vicodin from his wife) and was charged in district court with controlled substance possession and misdemeanor theft.  It further stated that the Veteran admitted to being addicted to prescription medications and to being under the influence of controlled substances while on duty.  His employment was terminated.  

In November 2003, the Veteran was brought to Parkview after he called his wife to tell her that he planned on ending his life.  His wife rushed home before he had a chance to carry out his plan.  He was quite depressed over the recent loss of his job and facing felony charges and significant jail time for narcotics theft and use.  He had an addiction to Vicodin for the past several years following neck surgery.  He felt like a failure and that he had no value.  He was angry with his wife for reporting him to authorities.  It was also noted that he had accidently killed his friend in August 1998 in a motor vehicle accident.  The notes from the remainder of his hospitalization focused on his legal issues and substance addiction.  

In January 2004, the Veteran was referred to Dr. M.N. at Parkview for a psychiatric evaluation.  The doctor noted a long history of bipolar mood disorder.  He had done fairly well with therapy and medication until he began taking his wife's Vicodin.  The Veteran stated that he had been doing well since discharge from Parkview in November.  He was working as a contractor with his brother-in-law and was enjoying his work.  He also volunteered to go on active duty and was supposed to go for training in a few weeks.  He denied any suicidal ideations.  He was appealing the court decision regarding his drug issue and was hopeful about winning the case.  The doctor assessed bipolar mood disorder mixed type without psychotic features and a history of opiate dependence.  

In July 2005, the Veteran sought treatment at the Rocky Mountain Neuropsychiatric Associates (Rocky Mountain).  The doctor noted he had been diagnosed with bipolar disorder, and had recently gotten married and moved to the area.  He reported a past history of manic episodes, although lately they had all been depression.  He had been unable to obtain steady employment since 2003 due to his drug conviction.  He denied suicidal ideation.  The doctor assessed bipolar disorder type II by history, with current depression.  

In June 2007, the Veteran began treatment with Dr. W.C.Y., a psychiatrist at the Colorado Springs CBOC.  He reported mood swings with severe manic episodes with drinking, for which he had counseling.  Currently, he was not sleeping, had racy thoughts, was active and talkative, depressed, and had made 4 suicide attempts and had been hospitalized twice.  He stated he had been repeatedly sexually assaulted early in service and was afraid to tell anyone until now.  He had symptoms of bipolar disorder ever since the military assault, and still cried about it.  He was not symptomatic prior to service, and although the Veteran suspected that his mother was bipolar, she was never diagnosed or treated.  The Veteran's wife had cancer, and he believed this contributed to his depression.  The doctor concluded his report by stating that the Veteran had bipolar disorder, residual PTSD from the military sexual assault, and a history of alcoholism used to manage his condition all related to military service.

In January 2009, Dr. W.C.Y. wrote a letter to the Veteran's congressman stating that he had been treating the Veteran since June 2007.  He had multiple symptoms related to conditions that arose while he was in military service.  He had active diagnoses of bipolar disorder, alcohol abuse secondary to bipolar disorder, and PTSD, including multiple sexual assaults and a severe car accident.  The doctor noted that the Veteran was seen at the mental health clinic and received alcohol abuse treatment, showing he was indeed suffering.  He included his conclusion from the June 2007 assessment.  

Dr. W.C.Y. wrote several other similar letters supporting the Veteran's contentions.  In a September 2008 letter, the doctor cited to difficulties at work caused by his history of military sexual trauma.  For example, when he worked as a corrections officer, he dealt with inmates inappropriately at times, especially those with a homosexual history.  

In October 2009, the Veteran was admitted to the Denver VAMC after overdosing on his medications.  He reported feeling suicidal because he felt like his parents did not love him anymore because he complained all the time, and added that he had applied for compensation for physical injuries from a car accident in 1984 many times over the years but had been denied.  He also reported the sexual assault in service, and the doctor recommended he talk to his psychiatrist about it.  

The Veteran overdosed on medication again later that month, and was again taken to the VAMC.  He denied it as a suicide attempt.  The wife attributed it to a recent denial of compensation and to her recent diagnosis of cancer.  In addition, he had recently been denied to reenter the Army.  The Veteran expressed difficulty with dealing with his military sexual trauma as well.  

The Veteran was afforded a VA examination in January 2010.  The examiner reviewed the claims file, including STRs and current medical records, noting that the Veteran was treated for situational depression in service.  The examiner also noted that the Veteran denied depression and nervous trouble at his periodic medical evaluations, including at the 1984 separation examination.  The examiner assessed PTSD secondary to a 1998 car accident and bipolar disorder.    

With regard to the PTSD diagnosis, the examiner noted that the Veteran did not report the military sexual assault until his treatment with Dr. W.C.Y. in the late 2000s, and that it was difficult to reconcile this as being a very troubling event to him in light of that and the fact that he never brought it up during previous times of emotional distress.  Although he reported fear of retribution, he was in civilian treatment for many years prior to reporting it, during which time there could not have been a reasonable fear of retribution.  The examiner stated he would have to resort to mere speculation to conclude that the Veteran had PTSD from the military sexual assault.  The Veteran reported re-experiencing with disturbing thoughts, avoidance, and numbing, stating that he hated all gays and admitting that he was mean to gays when he supervised them as a corrections officer.  However, these were all subjective symptoms, and without the presence of a confirmed stressor, these may be PTSD symptoms from some other issue or symptoms of some other disorder.     

The Veteran also stated that Dr. W.C.Y. believed he had PTSD from a car accident that occurred in 1983.  The examiner reviewed the medical records pertaining to this accident, noting that he was treated at a civilian hospital and discharged the same day and seen 5 days later for a cute to the left eye and injury to the right knee.  There was no evidence of any mental health concerns and no documentation that in subsequent years he had ever been bothered by that accident or brought it to the attention of any of his mental health providers.  Thus, the examiner would have to resort to mere speculation to conclude that he had PTSD stemming from the 1983 car accident.  The examiner did note that he appeared to have PTSD from a 1998 car accident, but this was after his discharge from active duty.  Moreover, there was no documentation of the Veteran having reported PTSD symptoms prior to the 1998 car accident.

With regard to bipolar disorder, the examiner noted there was no record that the Veteran reported any symptoms of the disorder during service.  He never made complaints of depression or anxiety, and his behavior never suggested bipolar disorder.  Thus, the examiner concluded with a reasonable degree of psychological certainty that it is less likely than not that the Veteran had bipolar disorder during service.

In response to the question of whether depression arose from service, the examiner noted that the Veteran had a diagnosis of situational depression during service, and always marked no for any depressive symptoms of excessive worry, including on his discharge examination form.  Thus, it is less likely than not that he had depressive disorder related to military service.  Further, all documentation of onset of depressive symptoms subsequent to his active duty service is directly linked to other stressors such as stressors from reprimands at work or marital stressors.  
The examiner also concluded that it is less likely than not that the Veteran had an anxiety disorder or other mental disorder due to military service, noting that there was no documentation of complaints of any anxiety disorder, and he never endorsed symptoms of depression or excessive worry on any of his periodic medical evaluations.  He ended his report by concluding with a reasonable degree of psychological certainty that there was no evidence in documentation to support a conclusion that the Veteran had any mental health disorder related to military active duty including anxiety disorder other than PTSD, depressive disorder, bipolar disorder, cognitive disorder, or PTSD.  He was unable to reconcile the differences in his opinion with that of Dr. W.C.Y., speculating that perhaps Dr. W.C.Y. had not reviewed the record and seen the lack of documentation of any of these problems existing during his military service and lack of any report of these types of problems related to the service during any of his treatment in the 10 years before seeing Dr. W.C.Y.   

In August 2010, the Veteran was admitted to Memorial Hospital after a suicide attempt.  He was subsequently admitted to the VAMC.  The suicide attempt was precipitated by unemployment, financial difficulties, and military sexual trauma flashbacks.  He extensively discussed hopelessness over his VA claim.  In January 2011, he began military sexual trauma group therapy at the VAMC.  

Having reviewed the entire record, the Board finds that the weight of the competent evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD and bipolar disorder, that is related to active service.   

The Board has first ruled out presumptive service connection, as none of the Veteran's psychiatric diagnoses are a psychotic disorder as defined in 38 C.F.R. § 3.384.  

In addition, the competent medical evidence weighs against a finding that the Veteran's current psychiatric disorders are related to military service.  In so finding, the Board recognizes that there are conflicting opinions as to the etiology of the Veteran's psychiatric disorders.  However, the Board finds the opinion of the 2010 VA examiner to be more probative than the opinion of Dr. W.C.Y.   
In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, Dr. W.C.Y. did not provide a thorough explanation for his opinion that the Veteran's PTSD and bipolar disorder are related to the sexual assault in service.  Specifically, the examples he used to support his opinion included the fact that the Veteran was seen in the mental health clinic during service, including alcohol treatment, showing that he was suffering, and that he had difficulty dealing with homosexual inmates as a corrections officer following separation from service.  However, upon a thorough review of the Veteran's STRs, the 2010 VA examiner pointed out that he was diagnosed with situational depression during service, indicating a situational stressor, and that his difficulty dealing with homosexual inmates and aversion to gays could stem from another incident or be indicative of another disorder altogether.  Moreover, Dr. W.C.Y. did not address the gap in time between separation from active service and the reporting of PTSD and bipolar symptoms as the VA examiner did.  Finally, there was no indication that Dr. W.C.Y. reviewed the Veteran's STRs or post-service medical records.  For these reasons, the Board has placed greater weight on the 2010 VA examiner's opinion than on Dr. W.C.Y.'s opinion.  

In addition to the competent medical evidence regarding the existence of a nexus, the Board has considered the Veteran's statements regarding his symptoms, and finds that neither the medical evidence nor his statements establish continuity.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his depression and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's depression and other symptoms are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  His STRs show a diagnosis of situational depression in March and April 1975 during his active military service.  However, he denied symptoms of depression and worry at subsequent medical examinations, including his 1984 separation examination.  Following service, examination reports through 1995 indicate normal psychiatric evaluations and denial of depression, worry, and nervous trouble.  Indeed, there was no documentation of complaints or treatment for mental health symptoms until 1997, 13 years after separation from service, and more than 20 years after the alleged sexual assault occurred.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for 13 years following his release from active duty is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, as discussed above, the competent evidence weighs against a finding that the Veteran's current psychiatric disorders are related to military service.  Therefore, continuity of a psychiatric disorder has not here been established, either through the competent medical evidence or through the Veteran's statements.

In addition to the foregoing, the Board finds that there is a lack of credible supporting evidence that one or more claimed in-service stressors occurred to support a PTSD or other psychiatric diagnosis.  

Here, the Veteran contends that he has an acquired psychiatric disorder due to the sexual assault described above.  There is no contention that he was engaged in combat, nor do his service records suggest that he was engaged in combat.  As a result, his statements as to any in-service stressor(s) cannot be accepted without further corroboration through independent evidence.  Doran, supra.  As previously mentioned, the RO advised him of alternative sources of evidence with regard to his claimed sexual assault.  However, the Veteran has not been able to provide enough information for the RO to be able to investigate the claimed stressor, such as the last name of his assaulter, nor have records relating to mental health treatment in service been located.      
Moreover, the Veteran's service personnel records do not support character or behavior disorders that could substantiate the occurrence of a sexual assault.  Indeed, he received primarily positive performance reviews in the years subsequent to the alleged assault.  Thus, the Veteran's claimed stressor has not been corroborated by independent evidence.  

Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.  



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


